Order, Supreme Court, Bronx County (Janice L. Bowman, J.), entered May 12, 2003, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
It is clear as a matter of law that defendant did not have a reasonable opportunity to remedy the alleged hazard, i.e., spilled food on the floor of a corridor in defendant’s hospital. Indeed, the evidence was uncontradicted that defendant’s employees, *465having witnessed the spill, began cleaning the corridor floor immediately thereafter, and that they were still cleaning when plaintiff, some two minutes subsequent to the spill, walked into the affected area (see Williams v Hannaford Bros. Co., 274 AD2d 649, 650-651 [2000]). Concur—Tom, J.P., Ellerin, Williams and Marlow, JJ.